Title: [Diary entry: 10 December 1787]
From: Washington, George
To: 

Monday 10th. Thermometer at 31 in the Morning—36 at Noon and 34 at Night. Morning & day clear. Wind varying from West to No. Wt. and very cold all day. Ground hard froze—plows stopped till it softened—Ice ¾ of an Inch thick in places. Rid to all the Plantations. In the Neck, gathering and husking Corn with all the hands till the plows could work. At Muddy hole began to put up the Fence between fields No. 3 & 4. At Dogue run gathering and husking Corn—5 plows at Work. At Frenchs all hands treading Wheat—plows stopped for this purpose. At the Ferry 3 plows were at Work. The other hands were getting up taking an Acct. of the Stock & Tools previous to Hezekh. Fairfaxs leaving the place—afterwards grubbing in the slash between this Plantan. & Frenchs. This day agreed to give the two Brothers of Cornelius McDermot Roe 20 guineas as Ditchers or labourers till the 1st. of Novr. next the Younger of the two to Work at Brick laying when Cornelius is so employed.